           Case 2:18-cv-01512-BJR Document 50 Filed 10/04/19 Page 1 of 1


                          WASHINGTON CIVIL & DISABILITY ADVOCATE
                                 4115 Roosevelt Way NE, Suite B
                                       Seattle, WA 98105
                                         (206) 428-3558
                                       office@wacda.com

October 4, 2019
The Honorable Barbara J. Rothstein
United States Courthouse
700 Stewart Street, Suite 16128
Seattle, WA 98101-9906
RE: Landis et al v. Washington State Major League Baseball Stadium Public Facilities District et al
Response to Docket number 49 Minute Order
Dear Judge Rothstein:
The parties respond to your request to know what issues, if any, have been affected by our mediation. The
parties have failed to reach an agreement on any issues. Therefore none have been affected by the
mediation.
Regards,
/s/ Conrad Reynoldson
Attorney for Plaintiffs




                                                    1
